Citation Nr: 1046921	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-34 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disorder, 
to include as secondary to service-connected facet dysfunction, 
lumbar spine, with left lower extremity numbness with L5-S1 
degenerative changes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1978 to November 1993.
 
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

This case was previously before the Board in August 2009 at which 
time it was remanded for further development.  It is now returned 
for disposition.

In November 2010, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2010).  

The issue of entitlement to a disability rating in excess of 10 
percent for a lumbar spine disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
competent evidence of record indicates that the Veteran's 
cervical spine disorder is attributable to active duty service, 
based on the Veteran's asserted symptomatology


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder 
have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 
	
	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  

In this case, the Board has determined that service connection 
for the Veteran's cervical spine disorder should be granted, as 
the evidence indicates that it is related to his period of active 
service.  Specifically, it is clear that he has been diagnosed 
with a cervical spine disorder since at least July 2005.  At that 
time, a private magnetic resonance imaging (MRI) study of the 
cervical spine revealed multilevel degenerative disc disease, 
which was most prominent between the C3-C4 and C6-C7 discs.  

The RO denied the Veteran's claim for entitlement to service 
connection for this disorder in June 2006, primarily on the basis 
that the disorder was not shown during active service or for many 
years thereafter.  In conjunction with VA examination in January 
2010, the examiner also opined that the Veteran's cervical spine 
disorder was not related to service, based on the lack of 
symptoms while he was on active duty.

However, although there was no cervical spine symptomatology, per 
se, in the service treatment records, these records do indicate 
the Veteran's complaints of numbness in the fingers, which he 
attributed to cold weather exposure in 1984.  Although the 
Veteran admitted that this exposure was never recorded in his 
treatment records, his symptoms obviously continued, as he filed 
a claim for benefits very shortly after his retirement from 
active duty.  

While this claim was denied by the RO in July 1994, no medical 
professional diagnosed the numbness in the fingers as a symptom 
of a cold weather residual.  Instead, the treatment records 
merely reflect the Veteran's own speculation that his symptoms 
were related to cold weather exposure.  Such a diagnosis was not 
made after active service either, as he failed to appear for his 
scheduled VA examination, and the claim was denied in December 
1993.

Thus, while the claim was denied, the numbness the Veteran 
experiences in his hands has never been clinically attributed to 
any diagnosed etiology.  Moreover, although the Veteran 
originally believed that the numbness in his hands was due to 
cold injury residuals, he does not have any medical training and, 
as a lay person, is not competent to render a self diagnosis.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

These symptoms the Veteran experiences is relevant in view of an 
April 2006 statement from a private physician, who opined that it 
was "very likely" that the Veteran's cervical spine disorder 
was attributable to active duty.  In providing this opinion, the 
physician ostensibly reflected that the Veteran's complaints of 
numbness in his right hand since active duty were due to a 
cervical spine disorder, rather than to exposure to cold weather.  

	As noted above, the Veteran is not competent to self-diagnose a 
given disorder unless may be diagnosed by its unique and readily 
identifiable features, and thus requires a determination that is 
"medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer.")
	
	Nevertheless, the Veteran's lay testimony is competent to 
establish the presence of observable symptomatology and may 
provide sufficient support for a claim of service connection, if 
credible, regardless of the lack of contemporaneous medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this 
case, the Board determines that his assertions of continued 
numbness in the right hand are credible.  
	
	Moreover, the Board accepts the opinion of the private physician 
that this numbness is likely related to a cervical spine 
disorder, even though there were no actual cervical spine 
symptoms noted.  Thus, the evidence indicates that there is at 
least a 50 percent probability that the Veteran may have 
experienced a cervical spine disorder while on active duty, based 
on the apparent neuropathy he has been experiencing in his right 
hand since that time. 
	
Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).   Accordingly, 
the Board concludes that the issue is at least in equipoise, and 
that service connection should be granted.  


ORDER

Service connection for a cervical spine disorder is granted.  


REMAND

In October 2007, the Veteran submitted a claim for entitlement to 
a compensable disability rating for his lumbar spine disability.  
In a March 2009 decision, the RO granted a 10 percent rating, 
effective October 30, 2007.  The Veteran submitted a notice of 
disagreement to the rating in April 2009.  However, no Statement 
of the Case was issued in response to this notice of 
disagreement.

In this case, the proper action is to remand the issue to the RO 
for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("[t]hus, the next step was for the RO to issue a 
Statement of the Case on the denial of the . . . claim, and the 
Board should have remanded that issue to the RO, not referred it 
there, for issuance of that Statement of the Case"). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should issue an SOC on the issue 
of entitlement to a rating in excess of 10 
percent for a lumbar spine disorder.

2. The Veteran and his representative should 
be clearly advised of the need to file a 
substantive appeal if he wishes to complete 
an appeal from this determination.  If an 
appeal is perfected, then the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


